Opinion by
Judge Hardin:
The answer in this, case seems to be sufficient at least as controverting the plaintiff’s claims and interposing the statute of limitations as a bar. But the principal question to be determined is, whether, as appears to have been assumed by the court, the act of February 12, 1869 (1 Session, Acts 1869-27), had the effect of *73reviving and giving effect to the claims of the appellee for services ■which had long ceased to be distrainable and were barred by limitation as ordinary debts. In our opinion it was not the object or purpose of that act to resuscitate and give some validity to fee bills which, under existing law, had ceased to be collectible in any form, but the legislative intention was to extend or prolong the period within which fee bills not already barred by limitation might be enforced.

Dluin■, for appellants.


Phister, for appellee.

Wherefore, the instructions of the court, being inconsistent with the foregoing statute, the judgment is reversed and the cause remanded for a new trial on principles consistent with this opinion.